Mr. Chief Justice Burger,
concurring.
I join the Court’s opinion but with the reservation that some of the language used in the discussion of the First *103Amendment could, if read out of context, be misleading. Numerous holdings of this Court attest to the fact that the First Amendment does not literally mean that we “are guaranteed the right to express any thought, free from government censorship.” This statement is subject to some qualifications, as for example those of Roth v. United States, 354 U. S. 476 (1957); Chaplinsky v. New Hampshire, 315 U. S. 568 (1942). See also New York Times Co. v. Sullivan, 376 U. S. 254 (1964).